Citation Nr: 0318088	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  00-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a compensable disability rating for 
residual fragment wound scar on the forehead.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and June 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The Board notes that the veteran also perfected an appeal of 
a September 1999 rating decision that awarded service 
connection for fragment wound scars of the right knee and leg 
at a noncompensable (zero percent) rating from the date of 
the October 1998 claim.  His May 2000 substantive appeal 
indicated that an award of a 10 percent rating would satisfy 
his appeal.  In a June 2001 rating decision, the RO granted a 
10 percent rating for right knee and leg fragment wound scars 
from October 1998, which it stated was a complete grant of 
benefits on appeal.  There has been no communication from the 
veteran or his representative disagreeing with that 
conclusion.  Accordingly, the Board finds that the issue is 
resolved and therefore not currently on appeal before the 
Board.

In addition, in an October 2001 rating action, the RO granted 
service connection for diabetes mellitus as due to herbicide 
exposure and established a 10 percent rating.  The veteran, 
through his representative, submitted a notice of 
disagreement with the evaluation in November 2001 and the RO 
provided him and his representative with a statement of the 
case in June 2002.  In July 2002, the RO received 
correspondence from the veteran's representative requesting 
withdrawal of the appeal and consideration of the matter as a 
claim for an increased rating.  See 38 C.F.R. 
§ 20.204 (2001).  That claim was adjudicated in a July 2002 
rating decision.  There is no indication from the record 
before the Board that the veteran has expressed any 
disagreement with that decision.  Accordingly, there is no 
appeal concerning diabetes mellitus currently before the 
Board.   


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
enhances VA's duty to assist a claimant in developing facts 
pertinent to his claim and expands VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  

Although the RO complied with VCAA notice requirements with 
respect to the service connection issues, there is no such 
compliance with respect to the two claims for higher 
disability evaluations.  A remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board finds that a remand is also required in this case 
to secure a medical opinion for the claims for service 
connection for bilateral hearing loss and tinnitus in order 
to comply with the duty to assist.  See 38 U.S.C.A. § 
5103A(d); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
medical opinion from the December 2000 VA audiology 
examination and addenda dated in January 2001 and February 
2001 essentially states that neither the hearing loss nor 
tinnitus was related to service.  The basis for this opinion 
was primarily that there was no evidence of shrapnel wounds 
alleged by the veteran in his service medical records.  
However, review of the claims folder shows that the veteran 
is service-connected for residual scars from fragment wounds 
to the right lower extremity and forehead.  He is also 
service-connected for PTSD on the basis of receipt of a 
Purple Heart for wounds received in combat.  In addition, 
service records reveals that the veteran's military 
occupational specialty was heavy weapons infantry and that he 
has received the Combat Infantryman's Badge.  Because the VA 
medical opinion is based on information that is at a minimum 
incomplete, a new examination and opinion are in order.       

The Board also finds that new examinations are required for 
PTSD and the forehead scar.  The veteran appealed the April 
1999 rating decision in which the RO granted service 
connection for PTSD and assigned an initial 30 percent 
disability rating and continued the noncompensable rating for 
residual fragment wound scar on the forehead.  Those 
disability ratings are based on results from the December 
1998 VA psychiatric examination and the February 1999 VA 
dermatology examination, respectively.  Review of the claims 
folder reveals no subsequent VA examination for evaluation of 
current status for either disability.  VA has a duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5103A.  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the 
veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Therefore, 
a remand is also required to secure new examinations for 
these disabilities.  

On this point, the Board notes that, during the appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  67 
Fed. Reg. 49,590 (July 31, 2002) (to be codified as amended 
at 38 C.F.R. pt. 4).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Review of the claims folder finds 
insufficient evidence for proper consideration of the amended 
rating criteria.  The examination secured on remand must 
include consideration of the amended criteria.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should take the appropriate 
steps to comply with the VCAA with 
respect to the issues of increased 
ratings for PTSD and residual shell 
fragment wound scar on the forehead, to 
include notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  It should afford 
the applicable opportunity for response.  

2.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
made available to the examiner for the 
examination.  

	a.  An audiology examination to 
determine the etiology of diagnosed 
bilateral hearing loss and tinnitus.  The 
examiner should be advised that the 
veteran is service-connected for residual 
scars from fragment wounds to the right 
lower extremity and forehead, as well as 
for PTSD on the basis of receipt of a 
Purple Heart for wounds received in 
combat.  In addition, service records 
show his military occupational specialty 
as heavy weapons infantry and receipt of 
the Combat Infantryman's Badge.  The 
examiner is asked to examine the veteran, 
review the claims folder, and offer an 
opinion as to whether existing hearing 
loss and tinnitus are at least as likely 
as not related to the veteran's active 
duty service.   

	b.  A psychiatric examination to 
determine the nature and severity of 
disability from PTSD.  The examination 
report should include a complete 
description of subjective complaints, 
findings on mental status examination, 
and comments as to the extent of the 
veteran's social and occupational 
impairment resulting from PTSD.   

	c.  A dermatology examination to 
determine the nature and severity of 
disability from residual shell fragment 
wound scar on the forehead.  The examiner 
should describe the extent of 
disfigurement or deformity resulting from 
the scar, noting the presence (or 
absence) and extent or area of tissue 
loss, distortion, measured area of the 
scar, depression or elevation, adherence 
to underlying tissue, hypo- or 
hyperpigmentation, type and measured area 
of abnormal skin texture, and area of 
indurated or inflexible skin.  Color 
photographs should be included with the 
examination report if deemed necessary or 
helpful.      

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

4.  After completing any other necessary 
development, the RO should readjudicate 
the issues on appeal, to include 
consideration of the amended rating 
criteria for skin disabilities.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


